UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2527


VICKI A. LINDSEY,

                Plaintiff - Appellant,

          v.

HIGHWOODS REALTY LIMITED PARTNERSHIP; HRLP NC VA, L.P.;
HIGHWOODS PROPERTIES, INC.; WESTERN INDUSTRIES-SOUTH, LLC;
JOHN DOE # 1,

                Defendants – Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00447-HEH-DJN)


Submitted:   May 23, 2013                        Decided:   May 28, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vicki A. Lindsey, Appellant Pro Se. Alison Wright Feehan, KUTAK
ROCK, LLP, Richmond, Virginia; Janeen Beth Koch, KALBAUGH, PFUND
& MESSERSMITH, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vicki   A.    Lindsey       appeals    from     the     district       court’s

orders denying her three separate Fed. R. Civ. P. 60(b) motions

seeking reconsideration of the district court’s order granting

summary    judgment       for    the    Defendants      in    her    action        alleging

premises     liability      and        negligent    application           of   a    banned

substance.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Lindsey v. Highwoods Realty Ltd. P’ship, No.

3:11-cv-00447-HEH-DJN (E.D. Va. Dec. 5, 2012, Jan. 3, 2013, &

Jan. 31, 2013).           We deny Lindsey’s motion to supplement the

record on appeal and her motion to recuse several judges of this

court.     We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented        in   the   materials

before    this   court     and    argument      would   not    aid       the   decisional

process.



                                                                                   AFFIRMED




                                            2